       Case 5:20-cv-03556-BLF Document 72 Filed 01/28/21 Page 1 of 7



 1   DANIEL J. PFEFFERBAUM (248631)                    CAROL L. O’KEEFE*
      dpfefferbaum@rgrdlaw.com                           cokeefe@koreintillery.com
 2   ROBBINS, GELLER RUDMAN & DOWD                     KOREIN TILLERY LLC
     LLP                                               505 North Seventh Street, Suite 3600
 3   Post Montgomery Center                            St. Louis, Missouri 63101-1625
     One Montgomery Street, Suite 1800                 Phone: (314) 241-4844
 4
     San Francisco, California 94104                   Facsimile: (314) 241-3525
 5   Telephone: (415) 288-4545
     Facsimile: (415) 288-4534                         Attorneys for Plaintiffs Genius Media Group,
 6                                                     Inc., The Nation Company, L.P., and The
     DAVID W. MITCHELL (199706)                        Progressive, Inc.
 7     davidm@rgrdlaw.com
 8   STEVEN M. JODLOWSKI (239074)                      SOPHIA M. RIOS (305801)
       sjodlowski@rgrdlaw.com                            srios@bm.net
 9   ROBBINS, GELLER RUDMAN & DOWD                     BERGER MONTAGUE PC
     LLP                                               12544 High Bluff Drive, Suite 340
10   655 West Broadway, Suite 1900                     San Diego, California 92130
     San Diego, California 92101                       Telephone: (619) 489-0300
11   Telephone: (619) 231-1058                         Facsimile: (215) 875-4604
12   Facsimile: (619) 231-7423
                                                       ERIC L. CRAMER*
13   Attorneys for Plaintiff Sweepstakes Today,          ecramer@bm.net
     LLC                                               MICHAEL C. DELL’ANGELO*
14                                                       mdellangelo@bm.net
     PHILIP C. KOROLOGOS*                              PATRICK F. MADDEN*
15     pkorologos@bsfllp.com                             pmadden@bm.net
16   BOIES SCHILLER FLEXNER LLP                        MICHAELA WALLIN*
     55 Hudson Yards, 20th Floor                         mwallin@bm.net
17   New York, New York 10001                          BERGER MONTAGUE PC
     Telephone: (212) 446-2300                         1818 Market Street, Suite 3600
18   Facsimile: (212) 446-2350                         Philadelphia, Pennsylvania 19103
                                                       Telephone: (215) 875-3000
19
     MARK C. MAO (236165)                              Facsimile: (215) 875-4604
20     mmao@bsfllp.com
     BOIES SCHILLER FLEXNER LLP                        Attorneys for Sterling International
21   44 Montgomery Street, 41st Floor                  Consulting Group
     San Francisco, California 94104
22   Telephone: (415) 293-6820
     Facsimile: (415) 293-6899                         *Pro Hac Vice
23

24   GEORGE A. ZELCS*                                  [Additional Counsel listed on Signature
      gzelcs@koreintillery.com                         Page]
25   KOREIN TILLERY LLC
     205 North Michigan Avenue, Suite 1950
26   Chicago, Illinois 60601
     Phone: (312) 641-9760
27
     Facsimile: (312) 641-9751
28

                             JOINT PUBLISHER PLAINTIFFS’ CMC STATEMENT
       Case Nos.: 20-cv-03556-BLF, 20-cv-08982-BLF, 20-cv-09092-BLF, 20-cv-09321-BLF, 21-cv-00022BLF
       Case 5:20-cv-03556-BLF Document 72 Filed 01/28/21 Page 2 of 7



 1                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 2                                    SAN JOSE DIVISION
 3   IN RE GOOGLE DIGITAL ADVERTISING                  Case No. 20-cv-03556-BLF
     ANTITRUST LITIGATION
 4
                                                       JOINT PUBLISHER PLAINTIFFS’ CASE
 5                                                     MANAGEMENT CONFERENCE
                                                       STATEMENT
 6
                                                       Hon. Beth Labson Freeman
 7

 8   SWEEPSTAKES TODAY, LLC,                           Case No. 20-cv-08984-BLF
                         Plaintiff,
 9       v.
     GOOGLE LLC, et al.,
10                       Defendants.
11

12   GENIUS MEDIA GROUP, INC., et al.,                 Case No. 20-cv-09092-BLF
                       Plaintiffs,
13        v.
     ALPHABET INC., et al.,
14                     Defendants.
15

16   STERLING INTERNATIONAL                            Case No. 20-cv-09321-BLF
     CONSULTING GROUP,
17                  Plaintiff,
          v.
18

19   GOOGLE LLC,
                           Defendant.
20

21

22   MARK J. ASTARITA,                                 Case No. 21-cv-00022-BLF
23                   Plaintiff,
         v.
24
     GOOGLE LLC, et al.,
25                         Defendants.
26

27

28

                              JOINT PUBLISHER PLAINTIFFS’ CMC STATEMENT
        Case Nos.: 20-cv-03556-BLF, 20-cv-08982-BLF, 20-cv-09092-BLF, 20-cv-09321-BLF, 21-cv-00022BLF
          Case 5:20-cv-03556-BLF Document 72 Filed 01/28/21 Page 3 of 7



 1           Plaintiffs Sweepstakes Today, LLC, Genius Media Group, Inc., The Nation Company,

 2   L.P., The Progressive, Inc., and Sterling International Consulting Group (“Publisher Plaintiffs”)

 3   respectfully submit this joint statement pursuant to the Court’s Order of January 22, 2021 (ECF

 4   70), in preparation for the Case Management Conference of February 4, 2021. The Publisher

 5   Plaintiffs respectfully request that the Court: (1) separately consolidate the cases brought by

 6   advertisers as one action and consolidate cases brought by publishers, including Astarita v.

 7   Google LLC, No. 21-cv-0022-BLF, in a separate but coordinated action; (2) set a schedule for the

 8   filing of (a) a consolidated publishers’ complaint and a response thereto, and (b) motions for the

 9   appointment of interim lead class counsel for the advertiser class and, separately, for the publisher

10   class; and (3) coordinate the related advertiser and publisher actions for purposes of any

11   overlapping discovery.

12   I.      COORDINATION OF SEPARATE CONSOLIDATED ACTIONS FOR
             PUBLISHERS AND ADVERTISERS IS APPROPRIATE
13

14           The Publisher Plaintiffs operate websites on which they sell space for the display of

15   digital ads. Advertisers, including members of the proposed advertiser class, purchase this space

16   to display ads to users, placing publishers and advertisers at opposite ends of what is known as

17   the “ad tech stack.” Defendant Google has substantial market power throughout the ad tech stack,

18   as Google provides tools to advertisers for purchasing ad space inventory, tools to publishers

19   known as Ad Servers for selling inventory and selecting ads, as well as its own Ad Network and

20   Ad Exchange through which advertisers and publishers select counterparties and consummate

21   transactions.

22           The Publisher Plaintiffs bring their action to remedy the effects on publishers of Google’s

23   anticompetitive conduct. The Publisher Plaintiffs’ claims include violations of Section 2 of the

24   Sherman Act and violation of California’s Unfair Competition Law arising from Google’s efforts

25   to expand and maintain its occupation and control of the Ad Server, Ad Network, and Ad

26   Exchange tools used by publishers to provide online advertising. The Publisher Plaintiffs allege

27   that Google has used its monopoly power in publisher Ad Servers to disadvantage rival Ad

28   Networks and Ad Exchanges, has raised barriers to entry, and has otherwise unlawfully directed
                                                        1
                                JOINT PUBLISHER PLAINTIFFS’ CMC STATEMENT
          Case Nos.: 20-cv-03556-BLF, 20-cv-08982-BLF, 20-cv-09092-BLF, 20-cv-09321-BLF, 21-cv-00022BLF
        Case 5:20-cv-03556-BLF Document 72 Filed 01/28/21 Page 4 of 7



 1   market share to its own products.

 2            The advertiser case alleges that Google disadvantages advertisers by conditioning access

 3   to Google’s own valuable search advertising on the use of Google’s tools for the purchase of

 4   display advertising; wrongfully withholding data from competing demand side-platforms; and

 5   causing advertisers to bid against themselves in exchange transactions thereby driving up the

 6   price that advertisers pay to place ads. While publishers and advertisers both claim that Google’s

 7   alleged anticompetitive conduct causes each to pay more for Google’s services than they would

 8   pay in a competitive marketplace, they occupy opposite ends of the ad tech stack—with Google

 9   sitting in the middle connecting the two—creating tension between the two proposed classes that

10   necessitates separate actions for publishers and for advertisers. Both publishers and advertisers

11   contend that Google’s monopolistic conduct has increased Google’s take rate—the amount it

12   charges for products used across the spectrum of the ad tech stack. Hence, publishers and

13   advertisers are both seeking damages, at least in part, arising from the same alleged artificial

14   inflation of Google’s take rate as the middle-man, and dollars sought by one side in damages

15   would be at the expense of the other.

16      II.       THE COURT SHOULD COORDINATE THE ACTIONS TO MINIMIZE
                  PREJUDICE AND APPOINT SEPARATE INTERIM LEAD CLASS
17                COUNSEL

18            Publisher Plaintiffs respectfully submit that given the disparate procedural postures of the

19   advertiser and publisher actions, they should be coordinated in a manner that minimizes prejudice

20   and allows both actions to proceed in a timely fashion. “In determining whether or not to

21   consolidate cases, the Court should ‘weigh the interest of judicial convenience against the

22   potential for delay, confusion and prejudice.’” Zhu v. UCBH Holdings, Inc., 682 F. Supp. 2d

23   1049, 1052 (N.D. Cal. 2010) (quoting Southwest Marine, Inc. v. Triple A Machine Shop, Inc., 720

24   F. Supp. 805, 807 (N.D. Cal.1989)).

25            In the advertiser action, the parties are currently briefing a motion to dismiss the First

26   Amended Consolidated Complaint, including an allegedly binding arbitration provision not found

27   in the publishers’ agreements with Google, and a challenge to the relevant market definition,

28   which the advertisers have defined as, “encompassing the overall system or process that connects
                                                         2
                               JOINT PUBLISHER PLAINTIFFS’ CMC STATEMENT
         Case Nos.: 20-cv-03556-BLF, 20-cv-08982-BLF, 20-cv-09092-BLF, 20-cv-09321-BLF, 21-cv-00022BLF
        Case 5:20-cv-03556-BLF Document 72 Filed 01/28/21 Page 5 of 7



 1   online display advertisers and publishers (including Google).” (ECF 52). Publisher Plaintiffs

 2   have all pleaded different and more discrete relevant product markets. Because the issues in each

 3   of these cases will be distinct, the advertiser and publisher actions should be coordinated rather

 4   than consolidated together.

 5           The same competing interests that mandate separate consolidation of the advertiser and

 6   publisher classes likewise mandate the appointment of separate interim class counsel in these

 7   separate but coordinated actions. In setting the organizational structure and appointing class

 8   counsel, “[t]he most important [factor] is achieving efficiency and economy without jeopardizing

 9   fairness to the parties.” MANUAL ON COMPLEX LITIGATION (FOURTH), §10,221; see

10   also, In re Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prod. Liab. Litig., 895 F.3d

11   597, 608 (9th Cir. 2018) (discussing “evident structural conflicts” that may require discrete

12   classes). Permitting these actions to proceed in parallel through the motion to dismiss stage, and

13   coordinating discovery on overlapping issues thereafter, will best serve the dual interests of

14   efficiency and fairness. See, e.g., Chelsea, LLC v. Regal Stone, Ltd., No. 07-5800 SC, 2009 WL

15   250479, at *4 (N.D. Cal. Feb. 3, 2009) (ordering cases “consolidated for discovery and pre-trial

16   purposes only. The separate lawsuits are not merged into a single action, and they retain their

17   separate character”).

18           Parallel proceedings through the motion to dismiss stage will ensure that the distinct

19   classes of advertisers and publishers are able to frame complaints that serve their respective

20   interests, and will facilitate the most efficient, fair, and timely resolution of early issues.

21   Coordination of general orders regarding discovery such as ESI and Protective Orders will

22   conserve resources for Google, the Court, and the proposed plaintiff classes. Coordination of

23   joint discovery on overlapping factual issues will promote economy while allowing each plaintiff

24   class to investigate factual issues independently, reflecting their respective roles in the ad tech

25   stack, e.g., Google’s tie of advertising tools for search and display as it relates to the advertiser

26   class, and Google’s use of the publisher Ad Server to disadvantage rivals to the detriment of the

27   publisher class.

28           Accordingly, Publisher Plaintiffs respectfully request that the Court issue an Order
                                                         3
                               JOINT PUBLISHER PLAINTIFFS’ CMC STATEMENT
         Case Nos.: 20-cv-03556-BLF, 20-cv-08982-BLF, 20-cv-09092-BLF, 20-cv-09321-BLF, 21-cv-00022BLF
        Case 5:20-cv-03556-BLF Document 72 Filed 01/28/21 Page 6 of 7



 1   scheduling the following events: (a) Filing of the publisher plaintiffs’ Consolidated Complaint

 2   (suggested date: March 8, 2021); (b) Google’s time to answer or otherwise respond to the

 3   publisher plaintiffs’ Consolidated Complaint (suggested date: April 12, 2021); (c) Proposal(s) for

 4   appointment of interim counsel for the Advertiser action; and (d) Filing Proposal(s) for

 5   appointment of interim counsel for the Publisher action (suggested date: February 18, 2021)

 6

 7   Date: January 28, 2021

 8

 9   BY: /s/ Mark C. Mao______                            George A. Zelcs*
                                                          Robert Litan*
10   Mark C. Mao (236165)                                 Randall P. Ewing*
     Sean P. Rodriguez (262437)                           Jonathon D. Byrer*
11   BOIES SCHILLER FLEXNER LLP                           Ryan Z. Cortazar*
     44 Montgomery St., 41st Floor                        KOREIN TILLERY LLC
12
     San Francisco, CA 94104                              205 North Michigan Avenue
13   Telephone: (415) 293-6820                            Suite 1950
     Facsimile: (415) 293-6899                            Chicago, Illinois 60601
14   mmao@bsfllp.com                                      Phone: (312) 641-9760
     srodriguez@bsfllp.com                                Facsimile: (312) 641-9751
15                                                        gzelcs@koreintillery.com
16   Philip C. Korologos*                                 rlitan@koreintillery.com
     BOIES SCHILLER FLEXNER LLP                           rewing@koreintillery.com
17   55 Hudson Yards, 20th Floor                          jbyrer@koreintillery.com
     New York, NY 10001                                   rcortazar@koreintillery.com
18   Telephone: (212) 446-2300
     Facsimile: (212) 446-2350                            Stephen M. Tillery*
19   pkorologos@bsfllp.com                                Michael E. Klenov(277028)
20                                                        Carol L. O’Keefe*
     Daniel J. Pfefferbaum                                Jamie Boyer*
21   ROBBINS, GELLER RUDMAN                               KOREIN TILLERY LLC
       & DOWD LLP                                         505 North Seventh Street
22   Post Montgomery Center                               Suite 3600
     One Montgomery Street, Suite 1800                    St. Louis, Missouri 63101-1625
23   San Francisco, CA 94104                              Phone: (314) 241-4844
24   Telephone: (415) 288-4545                            Facsimile: (314) 241-3525.
     Facsimile: (415) 288-4534                            stillery@koreintillery.com
25   dpfefferbaum@rgrdlaw.com                             mklenov@koreintillery.com
                                                          cokeefe@koreintillery.com
26                                                        jboyer@koreintillery.com
27

28
                                                      4
                              JOINT PUBLISHER PLAINTIFFS’ CMC STATEMENT
        Case Nos.: 20-cv-03556-BLF, 20-cv-08982-BLF, 20-cv-09092-BLF, 20-cv-09321-BLF, 21-cv-00022BLF
       Case 5:20-cv-03556-BLF Document 72 Filed 01/28/21 Page 7 of 7



 1   David W. Mitchell                                    David Boies*
     Steven M. Jodlowski                                  BOIES, SCHILLER & FLEXNER LLP
 2   ROBBINS GELLER RUDMAN                                333 Main Street
       & DOWD LLP                                         Armonk, NY 10504
 3   655 West Broadway, Suite 1900                        Telephone: (914) 749-8200
     San Diego, CA 92101                                  Facsimile: (914) 749-8300
 4
     Telephone: (619) 231-1058                            dboies@bsfllp.com
 5   Facsimile: (619) 231-7423
     davidm@rgrdlaw.com                                   Eric L. Cramer*
 6   sjodlowski@rgrdlaw.com                               Michael C. Dell’Angelo*
                                                          Patrick F. Madden*
 7   John C. Herman*                                      Michaela Wallin*
 8   HERMAN JONES LLP                                     BERGER MONTAGUE PC
     3424 Peachtree Road, N.E., Suite 1650                1818 Market Street, Suite 3600
 9   Atlanta, GA 30326                                    Philadelphia, PA 19103
     Telephone: (404) 504-6555                            Telephone: (215) 875-3000
10   Facsimile: (404) 504-6501                            Facsimile: (215) 875-4604
     jherman@hermanjones.com                              ecramer@bm.net
11                                                        mdellangelo@bm.net
12   Abby L. Dennis*                                      pmadden@bm.net
     Jesse Panuccio*                                      mwallin@bm.net
13   BOIES SCHILLER FLEXNER LLP
     1401 New York Avenue, N.W.                           Daniel J. Walker *
14   Washington DC 20005                                  BERGER MONTAGUE PC
     Telephone: (202) 895-7580                            2001 Pennsylvania Ave., NW
15   Facsimile: (202) 237-6131                            Suite 300
16   adennis@bsflp.com                                    Washington DC 20006
     Jpanuccio.bsfllp.com                                 Telephone: (202) 559-9745
17                                                        dwalker@bm.net
     Sabria A. McElroy*
18   BOIES SCHILLER FLEXNER LLP                           Michael K. Yarnoff*
     401 E. Las Olas Blvd., Suite 1200                    KEHOE LAW FIRM, P.C.
19
     Fort Lauderdale, FL 33301                            Two Penn Center Plaza
20   Telephone: (954) 377-4216                            1500 JFK Blvd., Suite 1020
     Facsimile: (954) 356-002                             Philadelphia, PA 19102
21   smcelroy@bsfllp.com                                  Telephone: (215) 792-6676
                                                          myarnoff@kehoelawfirm.com
22   Sophia M. Rios (305801)
     BERGER MONTAGUE PC
23
     12544 High Blufff Drive, Suite 340                   *Pro Hac Vice
24   San Diego, CA 92130
     Telephone: (619) 489-0300
25   Facsimile: (215) 875-4604
     srios@bm.net
26

27

28
                                                      5
                              JOINT PUBLISHER PLAINTIFFS’ CMC STATEMENT
        Case Nos.: 20-cv-03556-BLF, 20-cv-08982-BLF, 20-cv-09092-BLF, 20-cv-09321-BLF, 21-cv-00022BLF
